August 7, 2013 Media Contact:Sonya Headen, Las Vegas, NV (702) 364-3411 Shareholder Contact:Ken Kenny, Las Vegas, NV (702) 876-7237 For Immediate Release SOUTHWEST GAS CORPORATION ANNOUNCES SECOND QUARTER 2013 EARNINGS Las Vegas, Nev. – Southwest Gas Corporation (NYSE: SWX) reported consolidated earnings of $0.22per basic share for the second quarter of 2013, compared to a net loss of $0.08per share for the second quarter of 2012.Consolidated net income was $10.1million for the second quarter of 2013, compared to a consolidated net loss of $3.7million for the prior-year quarter.Prior-year results reflected a nonrecurring contract loss at the Company’s construction subsidiary.Due to the seasonal nature of the Company’s businesses, results for quarterly periods are not generally indicative of earnings for a complete twelve-month period. According to Jeffrey W. Shaw, President and Chief Executive Officer, “We are pleased with our second quarter 2013 earnings of $0.22 per share.This reflects solid performances by both the natural gas and construction services segments.NPL contributed $8.1 million to the bottom line this quarter, a significant turnaround from the prior-year quarter’s net loss.The natural gas segment’s higher contribution to net income was driven by improved COLI-related income and lower interest deductions, coupled with stable operating results.”Shaw concluded by saying “In May, Fitch Ratings upgraded our senior unsecured debt rating to A from A-, citing stronger credit metrics and an improved business risk profile.” -more- For the twelve months ended June 30, 2013, consolidated net income was $149million, or $3.22per basic share, compared to $114.9million, or $2.50per basic share, during the twelve-month period ended June 30, 2012.The current twelve-month period reflects an $8.9 million ($0.19 per share) increase in income related to company-owned life insurance (“COLI”) policies including recognized net death benefits.The prior twelve-month period included a $13million pretax loss on an NPL fixed-price contract and an $800,000 decline in COLI cash surrender values. Natural Gas Operations Segment Results Second Quarter Operating margin, defined as operating revenues less the cost of gas sold, increased nearly $6million in the second quarter of 2013 compared to the second quarter of 2012.Rate relief in Nevada and California provided $2 million of the increase in operating margin.New customers contributed an incremental $2 million in operating margin, as approximately 24,000 net new customers were added during the last twelve months.Incremental margin from customers outside the decoupling mechanisms and other miscellaneous revenues contributed the remainder of the increase. Operating expenses for the quarter rose $5.8million, or 4%, compared to the second quarter of 2012, primarily due to increases in general costs and employee-related benefit costs (including pension expense), depreciation expense on additional plant in service, amortization of regulatory assets (including new conservation and energy efficiency programs in Nevada), and higher property and other general taxes. -more- Other income, which principally includes changes in the cash surrender values of COLI policies and non-utility expenses, increased $4.2million between quarters.The current quarter reflects COLI-related income (including net death benefits recognized) of $1.8million ($0.04per share), while in the prior-year quarter, cash surrender values of COLI policies declined $1.9million ($0.04per share).Net interest deductions decreased $3.1million between quarters, primarily due to cost savings from debt refinancing and early debt redemptions. Twelve Months to Date Operating margin increased $37million between periods primarily due to $23 million of combined rate relief in Arizona, Nevada, and California.Customer growth contributed $7 million toward the increase.The remaining operating margin improvement primarily relates to an increase in other miscellaneous revenues in the current period and the impact of an unfavorable $4 million margin adjustment recognized in the third quarter of 2011. Operating expenses increased $19.4million, or 3%, between periods primarily due to higher amortization of regulatory assets (including new conservation and energy efficiency programs in Nevada) and incremental depreciation expense associated with plant additions.Higher general costs and employee-related costs including pension expense, as well as higher property and other general taxes, contributed to the increase. -more- Other income rose $11million between periods.The current twelve-month period reflects an $8.9 million increase in COLI-related income including recognized net death benefits, while the prior year twelve-month period reflected an $800,000 decline in COLI policy cash surrender values (net of death benefits recognized).Net interest deductions declined $6.3 million between the twelve-month periods, primarily due to cost savings from debt refinancing and early debt redemptions. Southwest Gas Corporation provides natural gas service to 1,882,000 customers in Arizona, Nevada, and California. This press release may contain statements which constitute “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995 (Reform Act).All such forward-looking statements are intended to be subject to the safe harbor protection provided by the Reform Act.A number of important factors affecting the business and financial results of the Company could cause actual results to differ materially from those stated in the forward-looking statements.These factors include, but are not limited to, customer growth rates, the effects of regulation/deregulation, the timing and amount of rate relief, changes in rate design, results of NPL fixed-price contracts, and the impacts of stock market volatility. -more- SOUTHWEST GAS CONSOLIDATED EARNINGS DIGEST (In thousands, except per share amounts) QUARTER ENDED JUNE 30, Consolidated Operating Revenues $ $ Net Income (Loss) $ $ ) Average Number of Common Shares Outstanding Basic Earnings (Loss) Per Share $ $ ) Diluted Earnings (Loss) Per Share $ $ ) SIX MONTHS ENDED JUNE 30, Consolidated Operating Revenues $ $ Net Income $ $ Average Number of Common Shares Outstanding Basic Earnings Per Share $ $ Diluted Earnings Per Share $ $ TWELVE MONTHS ENDED JUNE 30, Consolidated Operating Revenues $ $ Net Income $ $ Average Number of Common Shares Outstanding Basic Earnings Per Share $ $ Diluted Earnings Per Share $ $ -end- SOUTHWEST GAS CORPORATION SUMMARY UNAUDITED OPERATING RESULTS (In thousands, except per share amounts) THREE MONTHS ENDED SIX MONTHS ENDED TWELVE MONTHS ENDED JUNE 30, JUNE 30, JUNE 30, Results of Consolidated Operations Contribution to net income (loss) - gas operations $ $ ) $ Contribution to net income (loss) - construction services ) ) Net income (loss) $ $ ) $ Basic earnings (loss) per share $ $ ) $ Diluted earnings (loss) per share $ $ ) $ Average outstanding common shares Average shares outstanding (assuming dilution) - Results of Natural Gas Operations Gas operating revenues $ Net cost of gas sold Operating margin Operations and maintenance expense Depreciation and amortization Taxes other than income taxes Operating income Other income (deductions) ) ) Net interest deductions Income (loss) before income taxes ) Income tax expense (benefit) ) Contribution to net income (loss) - gas operations $ $ ) $ SOUTHWEST GAS CORPORATION SELECTED STATISTICAL DATA JUNE 30, 2013 FINANCIAL STATISTICS Market value to book value per share at quarter end % Twelve months to date return on equity total company % gas segment % Common stock dividend yield at quarter end % Customer to employee ratio at quarter end (gas segment) 858 to 1 GAS OPERATIONS SEGMENT Authorized Authorized Authorized Return on Rate Base Rate of Common Rate Jurisdiction (In thousands) Return Equity Arizona $ 8.95 % % Southern Nevada Northern Nevada Southern California Northern California South Lake Tahoe Paiute Pipeline Company (1) (1)Estimated amounts based on rate case settlement. SYSTEM THROUGHPUT BY CUSTOMER CLASS SIX MONTHS ENDED TWELVE MONTHS ENDED JUNE 30, JUNE 30, (In dekatherms) Residential Small commercial Large commercial Industrial / Other Transportation Total system throughput HEATING DEGREE DAY COMPARISON Actual Ten-year average Heating degree days for prior periods have been recalculated using the current period customer mix.
